Citation Nr: 1610894	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for type II diabetes mellitus, to include whether a total disability rating based upon individual unemployability (TDIU) is warranted solely for that disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1963 to December 1966.  He served in the Republic of Vietnam during the Vietnam era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In August 2013, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  In the same August 2013 Board decision, the Board also adjudicated various other service connection issues that were previously on appeal.  Thus, these issues are no longer on appeal before the Board.

Additional records were secured from 2013 to 2016, after certification of the Veteran's appeal.  However, in an October 2013 statement, the Veteran explicitly waived his right to have the RO initially consider any additional future evidence.  To exercise the authority with regard to questions or issues not previously addressed by an RO in the first instance, the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue - otherwise, remand is appropriate.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, a waiver was explicitly submitted by the Veteran.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).   
 
The Veteran filed a March 2015 application for TDIU (VA Form 21-8940), claiming that he was unemployable due to both his service-connected type II diabetes mellitus and his service-connected chronic kidney disease.  In the case of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability.  While in an August 2015 rating decision, the RO determined that the Veteran's pending claim for TDIU was "rendered moot" due to the award of a total 100 percent schedular rating for the Veteran's service-connected chronic kidney disease, the Board notes that the U.S. Court of Appeals for Veteran's Claims (Court) has held that a Veteran could be awarded special monthly compensation under 38 U.S.C. § 1114(s) based upon a finding that a single disability supports a TDIU rating, and the Veteran's other service-connected disabilities are separately ratable at 60 percent or more.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board will consider whether a TDIU is warranted solely for the Veteran's service-connected diabetes mellitus.    


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus does not require insulin, restricted diet, and a regulation of activities.

2.  The Veteran's service-connected type II diabetes mellitus does not render the Veteran unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.16, 4.21, 4.119, Diagnostic Code 7913 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the initial rating issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the diabetes mellitus issue in this case was satisfied by notice letters sent to the Veteran dated in January 2009, June 2013, and August 2013.  Moreover, the initial rating issue was last adjudicated by the RO in an October 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the increased rating issue on appeal for type II diabetes mellitus arises from disagreement with the initial evaluation following the grant of service connection for type II diabetes mellitus in a June 2009 rating decision.  Both the Court and Federal Circuit Court have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Of note, through their statements the Veteran and his representative have demonstrated actual knowledge of what is needed to substantiate a claim for a higher rating, to include a TDIU.  As such, any error on VA's part is harmless.  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA examinations, and Social Security Administration (SSA) disability records.  For his part, the Veteran has submitted personal statements and argument from his representative.  The Veteran has not identified any additional, outstanding evidence, including any private medical evidence, which is relevant to his initial rating claim being decided herein.  

The last VA examination rating the severity of the Veteran's service-connected type II diabetes mellitus disability was in July 2013.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The July 2013 VA diabetes examination is over two years old.  On this point, the Veteran's representative, in the November 2015 Post-Remand Brief, requested a new VA examination on the basis that the July 2013 VA examination was "remote."  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In this case, a worsening of the disability has not been alleged nor is such suggested by the medical evidence of record.  

Furthermore, the Board finds the July 2013 VA examination and accompanying September 2013 VA addendum is adequate as it was conducted upon a review of the claims file, included a thorough examination, and addressed the Veteran's symptoms as they relate to the relevant diagnostic code (Diagnostic Code 7913).  Therefore, a new VA examination to rate the severity of his type II diabetes mellitus disability is not warranted, as there is adequate medical and lay evidence of record to make a determination for the initial rating issue in this case.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran has appealed the June 2009 rating decision that granted service connection for his type II diabetes mellitus.  He has expressed disagreement with the initial 20 percent rating assigned since January 15, 2009.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his type II diabetes mellitus disability has been more severe than at others for the time period from January 15, 2009 to the present.  Id.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's type II diabetes mellitus has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  This 20 percent rating has remained in effect since January 15, 2009.         

Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.   

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  

Also, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

As such, in the instant case, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

There is no basis for an initial rating in excess of 20 percent for the Veteran's diabetes mellitus under Diagnostic Code 7913.  The probative lay and medical evidence record establishes that his diabetes mellitus requires insulin, an oral hypoglycemic agent (Metformin), and a restricted diet, but not a regulation of his occupational and recreational activities (avoidance of strenuous occupational and recreational activities).  In addition, the evidence of record establishes his type II diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Specifically a January 2009 VA diabetes examination noted the Veteran had not started medication or a diabetic diet yet.  He had no treatment at that time.  He denied a history of episodes of hypoglycemic reaction or ketoacidosis.  The VA examiner remarked the Veteran is not restricted in his ability to perform strenuous activities.  His type II diabetes mellitus was stable at that time.  

VA treatment records document that the Veteran is now on insulin, a diabetic diet, and on Metformin - an oral hypoglycemic agent.  

A July 2013 VA diabetes examiner stated the Veteran's type II diabetes mellitus was managed by restricted diet only.  There was no regulation of activities as part of his medical management of diabetes mellitus.  There were no episodes of ketoacidosis or hypoglycemic reactions required hospitalization in last 12 months.  The VA examiner observed no weight loss.  Moreover, the VA examiner commented the Veteran's type II diabetes mellitus has no impact on the Veteran's ability to work.  Although the VA examiner remarked the Veteran will have occasional hypoglycemia, there was no indication this necessitates one or two hospitalizations per year or twice a month visits to a diabetic care provider, as required to meet the criteria for a higher rating under Diagnostic Code 7913.

A July 2013 VA psychological examiner indicated the Veteran's type II diabetes mellitus was well-managed with medication.  

In light of the above, the Board emphasizes that there is neither medical nor lay evidence of regulation of activities due to his diabetes mellitus.  The Veteran's competent and credible lay statements do not discuss or show any requirement of regulation of activities due to his diabetes mellitus.  

The Board recognizes that the Veteran's service-connected chronic kidney disease limits his ability to engage in strenuous occupational and recreational activities.  Even if the Board were to consider these limitations when determining the proper rating for his type II diabetes mellitus, as the chronic kidney disease is secondary to type II diabetes mellitus, regulation of activities is still not shown.  Diagnostic Code 7913 contemplates activities being regulated as opposed to the inability to perform activities.  See Camacho, 21 Vet. App. at 364 ("This question turns on whether there is medical evidence of record that supports a finding that the appellant has been instructed to avoid 'regulation of activities.'") (emphasis added).  The Veteran has not been told to avoid activities, but instead is not able to perform some activities as a result of his chronic kidney disease.  Such limitation is contemplated by the rating currently assigned for chronic kidney disease.  

Accordingly, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's type II diabetes mellitus.  

The Board has also considered whether an extraschedular rating is warranted for this disability.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected type II diabetes mellitus disability on appeal with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular 20 percent evaluation for the service-connected type II diabetes mellitus is inadequate.  The Veteran's symptoms related to type II diabetes mellitus include the need for medication and a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  All of his reported symptomatology is considered within the diagnostic criteria.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned 20 percent evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms for his service-connected type II diabetes mellitus.  As such, it cannot be said that the assigned schedular 20 percent evaluation for his type II diabetes mellitus disability is inadequate.

The Board notes that under the Federal Circuit's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected type II diabetes mellitus disability adjudicated above, the Veteran is service-connected for chronic kidney disease.  However, at present, the chronic kidney disease disability is not on appeal.   Moreover, the Veteran is already in receipt of the maximum 100 percent disability rating available for chronic kidney disease under 38 C.F.R. § 4.16, Diagnostic Code 7541.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability, and all of the symptoms are considered by the relevant diagnostic codes.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected type II diabetes mellitus disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that a TDIU is not warranted for type II diabetes mellitus.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In this case, the discussion is limited solely to service-connected type II diabetes mellitus, as noted above.  

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

In this case, the Veteran's disability does not meet the threshold requirement for a TDIU on a schedular basis; that is, having a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Therefore, VA allows for the assignment of an extraschedular TDIU rating.  Extraschedular TDIU claims cannot be granted before review by VA's Director of Compensation service.  See 38 C.F.R. § 4.16(b) (2015).  In this case, referral for consideration of an extraschedular TDIU by the Director of Compensation is not appropriate as the evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his type II diabetes mellitus. 

The Veteran retired as a truck driver in 2002 due to nonservice-connected left knee surgery.  See January 2009 VA diabetes examination; July 2013 VA psychological examination.  Moreover, the July 2013 VA diabetes examiner opined the Veteran's type II diabetes mellitus has no impact on his ability to work.  Also, in a July 2015 VA medical opinion, a VA physician determined the Veteran's service-connected diabetes mellitus type II would have no impact on either sedentary or physical employment.  Simply put, there is no indication that the Veteran could not obtain or maintain employment similar to his previous profession as a result of his diabetes mellitus, which requires medication and a restricted diet.  

In summary, the preponderance of the evidence is against the claim and there is no doubt to resolve in favor of the Veteran. 
ORDER

An initial disability rating greater than 20 percent for type II diabetes mellitus, to include entitlement to a TDIU, is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


